_____________

                                 No. 95-2533
                                _____________

Larry L. Reynolds,                     *
                                       *
             Plaintiff-Appellant,      *     Appeal from the United States
                                       *     District Court for the
     v.                                *     Western District of Missouri.
                                       *
Shirley S. Chater, Commissioner        *
of the Social Security                 *
Administration,                        *
                                       *
             Defendant-Appellee.       *


                                _____________

                         Submitted:   January 12, 1996

                          Filed: April 29, 1996
                                _____________

Before LOKEN, REAVLEY,* and HANSEN, Circuit Judges.
                              _____________


HANSEN, Circuit Judge.
     Larry Reynolds appeals from a final judgment of the district court1
affirming the decision of the Commissioner of Social Security denying his
application for disability insurance benefits (DIB).      Reynolds contends
that the Administrative Law Judge (ALJ) improperly discounted his testimony
and that of his wife concerning his pain and erroneously relied on the
Medical-Vocational Guidelines to support a finding that he is not disabled.
We affirm.




             *
           The HONORABLE THOMAS M. REAVLEY, Circuit
     Judge, United States Court of Appeals for the
     Fifth Circuit, sitting by designation.
     1
      The Honorable Russell G. Clark, United States District
Judge for the Western District of Missouri.
     Reynolds filed his present application for DIB on March 9, 1993,
alleging a disability onset date of July 31, 1992, which coincides with the
date he quit working because his job was eliminated.     He claimed that he
was disabled due to arteriosclerotic heart disease, along with pain in his
arms, chest, and legs.     At the time of his application, Reynolds was 58
years of age and possessed a ninth grade education.     Reynolds' claim was
denied, and a hearing before an ALJ ensued.


     Reynolds testified at the hearing that he had been employed by Mid-
America Dairy for 26 years, with his last position being as a plant
maintenance worker.      His responsibilities in that position included
lubricating and servicing all of the equipment in the plant.     To perform
these tasks, Reynolds was required to occasionally lift over 100 pounds and
frequently lift and/or carry up to 25 pounds; Reynolds frequently carried
buckets of oil weighing 35 pounds to different locations in the plant.   He
also used a two-wheel dolly to transport oil drums weighing up to 400
pounds.   In an eight-hour workday, Reynolds generally stood or walked eight
hours.


     Reynolds suffered a heart attack in 1984.       He stated that when he
returned to work his employer provided him with a motorized vehicle so he
could ride rather than walk to different buildings.    During his last year
of employment, Reynolds' employer made other accommodations for him, which
included having other employees do the heaviest lifting for him and
permitting him to take breaks when the need arose.   Reynolds testified that
by the end of his employment, he had to take a ten-minute break every hour.
Reynolds testified that he quit working on July 31, 1992, due to a
shortness of breath, along with discomfort in his legs, arms, and back.
In his disability report, however, Reynolds stated that he quit working
because his job was cut.




                                    -2-
     Reynolds' wife also testified.            She stated that Reynolds spends a
significant amount of time at home resting in their recliner.                     She also
stated that Reynolds complains of pain and has to take pain medication
whenever he exerts himself physically or is under stress.


     Following the familiar five-step analysis prescribed by the governing
regulations, see 20 C.F.R. § 404.1520, the ALJ concluded that Reynolds had
not engaged in substantial gainful activity since July 31, 1992, has a
severe   impairment   (a   heart    disorder)       that   does   not     equal   a    listed
impairment, and cannot return to his past relevant work.                              The ALJ
determined, however, that Reynolds' claims of incapacitating pain were
inconsistent with the record evidence.          In reaching this conclusion, the
ALJ relied on: the objective medical evidence, which showed an absolute
absence of medical problems since his heart attack in 1984 and Reynolds'
treating physician's findings that Reynolds was in fine health; a residual
functional capacity assessment completed April 13, 1993, which concluded
that Reynolds could lift 50 pounds occasionally and 25 pounds frequently
and stand or walk six hours in an eight-hour workday; Reynolds' work
history, which showed that Reynolds returned to his physically demanding
position as a maintenance worker after his heart attack and continued to
work there after the onset of alleged disabling pain; and Reynolds'
numerous daily activities.         Based on these findings, the ALJ determined
that Reynolds possessed the residual functional capacity to perform medium
exertional work, which when considered with Reynolds' age, education, and
previous   work   experience,      generated    a    finding      under    the    governing
regulations that Reynolds was not disabled.           See 20 C.F.R., pt. 404, subpt.
P, app. 2, tbl. 3, rule 203.12.


     The Appeals Council declined review, making the ALJ's decision the
final decision of the Commissioner.      The district court affirmed the final
decision of the Commissioner.        Reynolds appeals.




                                        -3-
      We must affirm the district court's judgment if substantial evidence
exists to support the ALJ's determinations when the record is viewed as a
whole.   Metz v. Shalala, 49 F.3d 374, 376 (8th Cir. 1995).         Substantial
evidence is "such relevant evidence as a reasonable mind might accept as
adequate to support a conclusion."    Smith v. Shalala, 31 F.3d 715, 717 (8th
Cir. 1994).


      Reynolds contends that the ALJ improperly discounted his testimony
concerning pain.    Specifically, Reynolds argues that the ALJ gave excessive
weight to the fact that he continued working after he began having
disabling pain and failed to give adequate consideration to testimony
regarding his medical condition and the nature of his work at the time that
he quit working.      These errors, Reynolds continues, directly led to the
ALJ's finding that he was capable of performing medium work, which, as
noted above, mandates a determination that he is not disabled; in contrast,
if the ALJ had concluded that Reynolds' condition permitted him to perform
only light work, the guidelines would have required a finding that he was
disabled.


      "When an ALJ reviews a claimant's subjective allegations of pain and
determines whether the claimant and his testimony are credible, the ALJ
must examine the factors listed in Polaski[, 739 F.2d 1320 (8th Cir. 1984)]
and apply those factors to the individual."      Hall v. Chater, 62 F.3d 220,
223   (8th   Cir.   1995).   These   factors   include   the   claimant's   daily
activities, the frequency and intensity of the pain, and any functional
restrictions.   Id.   "When making a determination based on these factors to
reject an individual's complaints, the ALJ must make an express credibility
finding and give his reasons for discrediting the testimony."         Id.


      In this case, the ALJ canvassed Reynolds' testimony, along with the
other record evidence, and expressly determined that




                                      -4-
Reynolds' subjective complaints of pain were not credible to the extent
alleged.     The ALJ observed that Reynolds' physician had concluded that
Reynolds' health was good, that a residual functional capacity assessment
concluded that Reynolds could lift and/or carry 50 pounds occasionally and
25 pounds frequently, that Reynolds had performed significant physical work
in his maintenance job up until he quit working, and that Reynolds engaged
in numerous daily activities.   Citing Polaski, the ALJ concluded that these
activities were simply inconsistent with the type of disabling pain    that
Reynolds was alleging.


     After carefully reviewing the record, we conclude that the ALJ
properly applied the criteria set forth in Polaski to discount Reynolds'
subjective complaints of pain and adequately set forth the reasons for
discrediting Reynolds' testimony.   Substantial evidence exists to support
the ALJ's conclusion that Reynolds was capable of performing the full range
of medium work and accordingly, the Medical-Vocational Guidelines require
a conclusion that Reynolds is not disabled.   See 20 C.F.R. pt. 404, subpt.
P, app. 2, § 203.12.


     Reynolds also complains that the ALJ failed to give adequate weight
to his wife's testimony and failed to make a specific finding concerning
her credibility.   "Although specific delineations of credibility findings
are preferable, an ALJ's arguable deficiency in opinion-writing technique
does not require us to set aside a finding that is supported by substantial
evidence."    Carlson v. Chater, 95-3169, 1996 WL 23231 (8th Cir. Jan. 24,
1996) (quotations omitted).     In this case, the ALJ did not specifically
outline his reasons for rejecting Mrs. Reynolds' testimony, but it is clear
from the record that the ALJ made certain implicit determinations regarding
her credibility.   Although we again reiterate that it is preferable to have
explicit, specific findings concerning the credibility of each witness, any




                                    -5-
deficiency in this case does not require reversal because the ALJ's
conclusion is supported by substantial evidence.


     Finally, Reynolds contends that the ALJ erred at step five of the
sequential process by relying on the Medical-Vocational Guidelines to
assess his capability for performing work that is available in the national
economy.    Reynolds claims that because he has nonexertional impairments and
was unable to perform his past relevant work, the ALJ was required to have
a vocational expert provide testimony on the availability of jobs he could
perform, rather than resorting to the guidelines.


     Generally, when a claimant has a nonexertional impairment, such as
pain, the ALJ must obtain testimony from a vocational expert in order to
satisfy the Commissioner's burden at step five of the sequential process.
Hall, 62 F.3d at 224.      Where, however, the ALJ properly discredits the
claimant's complaint of a nonexertional impairment, the ALJ is not required
to consult with a vocational expert and may properly rely on the vocational
guidelines at step five.    Id.; Naber v. Shalala, 22 F.3d 186, 189 (8th Cir.
1994).


     As     outlined   above,   the   ALJ    sufficiently   discredited   Reynolds'
complaints of pain.    "When a claimant's subjective complaints of pain are
explicitly discredited for legally sufficient reasons articulated by the
ALJ, the Secretary's burden [at the fifth step] may be met by use of the
[Medical-Vocational Guidelines]."           Naber, 22 F.3d at 189-90. (quotations
omitted) (alterations in original).           Thus, the ALJ committed no error by
using the Medical-Vocational guidelines to determine whether Reynolds was
disabled.


     Accordingly, we affirm the judgment of the district court.




                                        -6-
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -7-